Citation Nr: 0918082	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  05-25 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include on a secondary basis.

2.  Entitlement to service connection for residuals of 
stroke, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from February 1977 to July 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  


FINDINGS OF FACT

1.  The evidence of record shows that hypertension was not 
diagnosed in service or within the one year following 
discharge from service, and has been clinically attributed to 
alcohol abuse; it is not etiologically related to service-
connected seizure disorder, nor is there additional 
disability related thereto.

2.  The evidence of record shows that the Veteran's stroke 
manifested many years after his discharge from service, and 
it has been clinically attributed to alcohol abuse, cigarette 
smoking, and nonservice-connected hypertension.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, its incurrence or aggravation during active service 
may not be presumed, and it is not proximately due to, the 
result of, or aggravated by service-connected seizure 
disorder, idiopathic.  38 U.S.C.A. §§ 1101, 1131, 1137, 1112, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2008).

2.  Residuals of stroke were not incurred in or aggravated by 
active service, the incurrence or aggravation of a stroke 
during active service may not be presumed, and the residuals 
of a stroke are not proximately due to, the result of, or 
aggravated by service-connected disability.  38 U.S.C.A. §§ 
1101, 1131, 1137, 1112, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a May 2004 letter, issued prior to the 
decision on appeal, and an August 2004 letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
Veteran and the types of evidence that will be obtained by 
VA.  A March 2006 letter advised the Veteran how disability 
ratings and effective dates are assigned, and the type 
evidence which impacts those determinations, to include 
evidence regarding the effect that the symptoms have on his 
employment and daily life.  The claims were last 
readjudicated in November 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, and VA examination reports.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, submitting evidence and 
providing statements on the reasons he believed he was 
entitled to service connection for his claimed disabilities.  
Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension or stroke becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2008). Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 
Vet. App. 439 (1995).  The Board notes that effective October 
10, 2006, 38 C.F.R. § 3.310 was amended; however, under the 
facts of this case the regulatory change does not impact the 
outcome of the appeal.

	1.	Hypertension

The Veteran contends that he has hypertension as the result 
of his service connected seizure disorder.  (Service 
connection was established for seizure disorder, idiopathic, 
in a November 1983 RO rating decision based on in-service 
diagnosis and treatment of the disorder.)  In the 
alternative, he has also contended that he had hypertension 
in service or hypertension manifested during the one-year 
presumptive period following his discharge from service as 
evidenced by elevated blood pressure readings during these 
periods. 

Service treatment records show the Veteran had isolated 
elevated blood pressure readings of 130/90 in July 1982, 
October 1980, and August 1977, and 120/90 in December 1977.  
No diagnosis of hypertension was noted in service, including 
at the May 1983 Medical Board examination.  In addition, 
service treatment records are significant for a February 1980 
consultation report that shows the Veteran denied that he 
drank alcohol but reported that he smoked a half a pack of 
cigarettes per day.  A March 1981 record noted the Veteran 
reported that he drank two to three alcoholic drinks per week 
and smoked one and a half packs of cigarettes per day.  

After service, a September 1983 VA examination report noted 
blood pressure readings of 120/90 and 120/88.  The examiner 
noted that the general medical examination was essentially 
normal.  VA treatment records show that in May 1984, the 
Veteran had a blood pressure reading of 136/98.  A repeat 
reading that day was 110/88.  In October 1984, the Veteran 
reported that he had a seizure three days ago and that he had 
had "some beer" four days prior.  His blood pressure was 
130/98.  The Veteran was instructed not to consume alcohol.  
A November 1984 record noted a blood pressure reading of 
120/90.  It was noted that the Veteran had not had any 
seizures since October 1984 and that the Veteran had stopped 
drinking alcohol.  Elevated blood pressure readings are noted 
thereafter in the VA treatment records.  An October 1985 
record noted that the Veteran had a past medical history 
positive for borderline hypertension.  A September 2002 
record noted that the Veteran reported that he was once a big 
drinker, but now he only drank beer occasionally and he 
smoked two to three cigarettes a day.  A September 2002 
record indicated that the Veteran had hypertension for which 
he took medication.  A May 2003 record showed the Veteran 
reported that he stopped drinking after he saw a friend have 
a seizure during the 2002 Christmas holidays.  In January 
2004, however, the Veteran reported that he drank "not even 
a 6-pack" per week.  He indicated that he stopped drinking 
heavily in 2000; he used to drink "Crown Royal" [whiskey] 
by the quart, sharing with friends.  Records dated in April 
2004 noted that the Veteran suffered a new onset stroke in 
the setting of a hypertensive urgency/emergency.  It was 
noted that the Veteran stopped smoking four months prior but 
he continued to drink one to two beers during the week and 
three to four beers over the weekend.  It was further noted 
that the Veteran was informed about the health risks in 
continued tobacco use, and he was to refrain from drinking 
alcohol.  A June 2004 record indicated that the Veteran 
continued to smoke.  The Veteran acknowledged that he drank 
quite heavily up to the stroke but he maintained that he 
stopped drinking alcohol totally after his stroke.  Records 
thereafter indicated that the Veteran continued to smoke and 
drink alcohol.

The May 2005 VA examination report notes that the examiner 
reviewed the claims file.  The examiner observed that the 
Veteran had significantly elevated blood pressure 
measurements as far back as 1984, during which time the 
Veteran had a blood pressure reading of 136/98.  The examiner 
maintained that clearly the Veteran had elevated blood 
pressure measurements for years.  The examiner further 
observed that the Veteran's records also revealed heavy 
alcohol abuse and probable alcoholism with seizures very 
likely related to the alcohol abuse and/or withdrawal at 
times with normal blood pressure dating back to February 
1984.  The examiner related that the Veteran indicated that 
he smoked cigarettes and drank beer socially.  The examiner 
provided the following assessments:  long history of heavy 
alcohol abuse that had probably decreased somewhat and that 
was probably decreased somewhat currently; and longstanding 
hypertension, more than likely directly related to heavy 
alcohol abuse, at least in large part.  The examiner added 
that the Veteran could easily have essential hypertension 
that had been exacerbated by his alcohol abuse.

In the opinion of the VA examiner, there is no relationship 
between the Veteran's hypertension and his service connected 
seizure disorder.  Rather, the Veteran's hypertension is more 
than likely related to heavy alcohol abuse.  The Board 
observes that VA treatment records do show the Veteran 
acknowledged a history of heavy alcohol use, and service and 
VA treatment records document such use throughout the years.  
Assuming arguendo that the Veteran's heavy alcohol use began 
in service, direct service connection may not be granted for 
such as it is the result of a veteran's own abuse of alcohol 
for claims filed after October 31, 1990.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.301(a) (2008).  Alcohol abuse 
means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to or death of the user.  38 C.F.R. § 3.301(d) (2008).    

The VA examiner's opinion is based on a review of the 
Veteran's claims file and examination of the Veteran.  Also, 
the VA examiner's opinion is found to be persuasive when 
considered with the rest of the evidence of record.  There is 
no competent medical opinion to the contrary of the VA 
examiner's opinion that indicates that there is a 
relationship between the Veteran's hypertension and his 
seizure disorder.  As for the Veteran's opinion on the cause 
of his hypertension, the Board notes such condition is not 
capable of lay observation and thus, competent medical 
evidence is required as to medical causation or a medical 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Because the Veteran is not a medical expert, his assertion 
that there is a relationship between his hypertension and his 
seizure disorder cannot constitute competent evidence of such 
a relationship.  Thus, for the foregoing reasons, service 
connection for hypertension as secondary to service connected 
seizure disorder, is not warranted.  

Moreover, the Veteran was not diagnosed with hypertension in 
service or within the year following discharge from service.  
Further, he had no diastolic readings of 100mm or more until 
October 1985, and no systolic readings of 160 or more; thus, 
the criteria for a compensable level for hypertension for 
purposes of presumptive service connection were not met 
within the year following discharge from service.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (10 percent 
evaluation requires diastolic pressure predominantly 100 or 
more or systolic pressure predominantly 160 or more, or 
history of diastolic pressure predominantly 100 or more with 
the need for continuous medication for control of 
hypertension).

In summary, hypertension was not shown in service, was not 
manifest to a compensable degree within one year following 
discharge from service, and is not shown by competent medical 
evidence to be related to the Veteran's service connected 
seizure disorder.  Thus, the preponderance of the evidence is 
against the claim, and service connection is denied.


	2.	Residuals of Stroke

The Veteran contends that he suffered a stroke because his 
seizure disorder caused hypertension which resulted in the 
stroke.

VA treatment records and VA examination reports dated in 
August 2005 and September 2005 show the Veteran suffered a 
stroke in April 2004 and that residuals include weakness in 
the right upper and lower extremities.  The Board has found 
that service connection is not warranted for hypertension.  
As service connection has not been established for 
hypertension, any disability secondary thereto, including 
stroke and residuals of stroke, may not be service connected.  

In addition, the Board notes that the May 2005 VA examination 
report shows that the VA examiner also provided an assessment 
of stroke with residual mild right-sided weakness, most 
likely related to the Veteran's history of alcohol abuse, 
hypertension, and cigarette smoking.  Assuming arguendo that 
the Veteran's cigarette smoking began in service, like 
alcohol abuse, current law prohibits service connection for 
disability on the basis that such resulted from injury or 
disease attributable to the use of tobacco products during a 
veteran's service.  See 38 U.S.C.A. § 1103 (West 2002); 38 
C.F.R. § 3.300 (2008).  Service connection, however, will not 
be prohibited if the disability resulted from a disease or 
injury that is otherwise shown to have been incurred or 
aggravated during service.  Id.  "Otherwise shown" means 
that the disability can be service-connected on some basis 
other than a veteran's use of tobacco products during 
service, or that the disability manifested during service, or 
the disability resulted from a disease or injury that 
appeared to the required degree of disability within any 
applicable presumptive period under §§ 3.307, 3.309, 3.313, 
or 3.316.  Id.  In this case, the Veteran does not contend, 
nor does the medical evidence show that his stroke manifested 
in service or within one year following his discharge from 
service.  Moreover, there is no competent medical evidence 
suggesting that his stroke is related to his service 
connected seizure disorder.  Rather, the medical opinion as 
to the etiology of the disorder links it to alcohol abuse, 
smoking, and hypertension.  Thus, for the foregoing reasons, 
service connection for residuals of stroke on a direct, 
presumptive, or secondary basis is denied.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hypertension, to include as secondary 
to service-connected seizure disorder, idiopathic is denied.

Service connection for residuals of stroke, to include as 
secondary to hypertension is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


